DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A(i) in the reply filed on 01 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 January 2022.

Claim Status
Claims 1-38 are currently pending.
	Claims 9-18 are withdrawn.
	Claims 1-8 and 19-38 are under examination herein.
	Claims 1-8 and 19-38 are rejected.


Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/569,367, filed 10/06/2017. Each of the claims are afforded the effective filing date of 10/06/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/07/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The provided copy of He et al. 2014 is not legible. The IDS has been placed in the application file, but the information referred to therein has not been considered. All other references are considered, and a signed copy of the IDS documents is included with this Office Action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both the method of FIG. 3 and the step for collapsing sequence reads. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 10/05/2018.
	The use of the terms QIAamp and Fragment Analyzer High Sensitivity NGS kit, as examples, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.   Appropriate correction is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claim 23 recites “wherein the plurality of sequence reads is sequenced from a sample of blood, whole blood, plasma, serum, urine, cerebrospinal fluid, fecal, saliva, tears, a tissue biopsy, pleural fluid, pericardial fluid, or peritoneal fluid of an individual”, which is a typographical error. It is suggested to amend the claim to “feces”, “a fecal sample”, or similar. 

Claim Interpretation
Definitions
	The definitions listed on pages 7-9 of the disclosure are acknowledged.
Claim Terminology
In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “dispersion parameter” reads on any parameter describing the extent to which a distribution is stretched or squeezed. Non-limiting examples are provided in the instant application at [0105] and [0120].
In claim 1 and any claims dependent therefrom, under the BRI, the recited “mean rate parameter” reads on any averaged rate of a candidate variant occurring. Non-limiting examples are provided in the instant application at [0120].
In claim 1 and any claims dependent therefrom, under the BRI, the recited “read information” reads on any information associated with sequence reads. Non-limiting examples of 
In claim 26, the recited “determining that the candidate variant is a false positive mutation responsive to comparing the score to a threshold value” is interpreted as determining that the candidate variant is a false positive by comparing the score to a threshold value.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 38 recite the limitation “accessing a plurality of parameters including a dispersion parameter and a mean rate parameter specific to the candidate variant, the r and m having been derived using a model”. First, there is insufficient antecedent basis for the terms r and m as this is the first recitation of these terms. Second, it is unclear what r and m represent. Under the BRI, r could represent the dispersion parameter and m could represent the mean, or m could represent the dispersion parameter and r could represent the mean, or r and m could represent different parameters that are not defined. For examination purposes, it is interpreted that r represents the dispersion parameter and m represents the mean. If this interpretation is what applicant intended, it is recommended to amend the claim to recite “accessing a plurality of r) and a mean rate parameter (m) specific to the candidate variant, the r and m having been derived using a model”. 
Claims 1 and 38 recite the limitations “accessing a plurality of parameters including a dispersion parameter and a mean rate parameter specific to the candidate variant, r and m having been derived using a model; inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters; and determining a score for the candidate variant using an output of the function based on the input read information”. The recited dispersion parameter and mean rate parameter, model for deriving r and m, function for inputting read information, and method used to determine a score are entirely undefined, rendering the metes and bounds of the claims indefinite. The terms “dispersion parameter” and “mean rate parameter” do not have an unambiguous meaning in the art and thus do not clearly define the scope of the claims. While it is noted that the dependent claims of claim 1 provide limitations for these indefinite elements, no single claim serves to clarify or define any of these elements sufficiently.
Claim 2 recites the limitation “The method of claim 1, wherein the plurality of parameters represent mean and shape parameters of a gamma distribution”. First, it is unclear whether the mean and shape parameters of claim 2 are intended to further limit the dispersion and mean rate parameters of claim 1, or whether the mean and shape parameters of claim 2 are intended to be other parameters from the plurality of parameters. Second, it is unclear what the distribution represents, i.e., what data are used to construct the distribution. It is noted that although claim 3 limits the distribution to encoding an uncertainty level of nucleotide mutations with respect to a given position of a sequence read, it does not clarify the metes and bounds of the gamma distribution recited in claim 2. Clarification via claim amendment is requested.
Claim 3 recites the limitation “The method of claim 2, wherein the plurality of parameters represent parameters of a distribution that encodes an uncertainty level…”. First, it is unclear whether the parameters or the distribution encode an uncertainty level. Second, it is unclear what is meant by “the plurality of parameters represent parameters”. As the plurality of parameters are parameters, it is unclear whether this redundant phrasing is a typographical error, or whether the parameters of a distribution that encodes an uncertainty level are somehow acted upon to be represented by the plurality of parameters. Third, it is unclear how the plurality of parameters can represent both parameters of a distribution that encodes an uncertainty level, as in claim 3, and mean and shape parameters of a gamma distribution, as in claim 2, from which claim 3 depends. Clarification via claim amendment is requested.
Claim 4 recites the limitation “The method of claim 3, wherein a gamma distribution is one component of a mixture of the distribution”. A gamma distribution is also recited in claim 2, from which claim 4 depends, and it unclear whether the gamma distribution of claim 4 is intended to be a new, separate limitation, or whether the first recitation in claim 2 was meant to establish antecedent basis for this limitation. Clarification via claim amendment is requested.
Claim 34 recites the limitation “wherein the model includes a distribution ω determined based on covariates” and claim 37 recites the limitation “a distribution based on covariates and anchor positions of a genome”. The term “covariates” is entirely undefined and does not have unambiguous meaning in the art, rendering the metes and bounds of the claims indefinite. It is noted that claim 33 recites “covariates of anchor positions of a genome”. Claims 34 and 37 do not depend on claim 33 and thus are not interpreted as covariates of anchor positions. Clarification via claim amendment is requested.
Claim 34 recites the limitation “The method of claim 29, wherein the model includes a distribution ω determined based on covariates”. The term “distribution ω” is entirely undefined and does not have unambiguous meaning in the art, rendering the metes and bounds of the claim indefinite. It is noted that claim 30 recites “a distribution of lengths of insertions or deletions”, but claim 34 does not depend on claim 30 and cannot be reasonably interpreted as such. For examination purposes, distribution ω is interpreted as any distribution.
Claim 35 recites the limitation “The method of claim 29, wherein the model includes a distribution ϕ determined based on covariates and anchor positions of a genome”. The term “distribution ϕ” is entirely undefined and does not have unambiguous meaning in the art, rendering the metes and bounds of the claim indefinite. It is noted that claim 30 recites “a distribution of lengths of insertions or deletions”, but claim 35 does not depend on claim 30 and cannot be reasonably interpreted as such. For examination purposes, distribution ϕ is interpreted as any distribution.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods and a system for processing sequencing data [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1 and 38: identifying a candidate variant of a plurality of sequence reads; inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters; and determining a score for the candidate variant using an output of the function based on the input read information.	
Dependent claim 26: determining that the candidate variant is a false positive mutation responsive to comparing the score to a threshold value.
Dependent claims 2-8, 19-20, and 27-37: recite additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually identify candidate variants. There are no specifics as to the methodology involved in “identifying”, “inputting” values into a function, “parameterizing”, and “determining” and thus, under the BRI, one could simply, for example, compare sequences, access parameters, construct models, input data into functions, and determine scores and false positives with pen and paper. The functions and parameters of claim 1 and the steps recited in the dependent claims recite mathematical techniques (e.g., deriving using a model [00125], parameterizing functions [00122], encoding [00125], etc.).  
Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Independent claims 1 and 38 recite “accessing a plurality of parameters including a dispersion parameter and a mean rate parameter specific to the candidate variant, the r and m having been derived using a model”. 
Claims 21 and 23-25 recite limitations for the types of samples used for producing sequencing reads.
Claim 22 recites “collecting or having collected the cell free nucleotide sample from a blood sample of the individual; and performing enrichment on the cell free nucleotide sample to generate the plurality of sequence reads.
Independent claim 38 includes “a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps”.
Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as accessing data and limitations on the types of sample being analyzed and methods for collecting those samples, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc., are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, 
With respect to the instant claims, the prior art to Liu (US 2015/0324519 A1, IDS reference) discloses that accessing data and analyzing biological samples are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example: accessing data [0095] and [0153]; analyzing biological samples [0015]; collecting cell-free DNA [0009]; and enriching target [0018]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claim 38, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Liu (US 2015/0324519 A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0090]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 19-30, and 38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (US 2015/0324519 A1, IDS reference).
Claim 1 discloses a method for processing sequencing data of a nucleic acid sample, the method comprising: identifying a candidate variant of a plurality of sequence reads; accessing a 
Regarding claim 1, the prior art to Liu teaches accurate variant calling methods for low frequency variants (abstract) from nucleic acid sequencing [0002]. Liu teaches aligning sequence reads (i.e., a plurality of sequence reads) to a reference sequence and determining (i.e., identifying) variant counts for variants at each location of a reference allele (i.e., candidate variants) on the reference sequence (abstract). Liu teaches comparing a first variant frequency of a particular variant measured at one location of a sample to one or more second variant frequencies of the particular variant measured at other positions and/or from other samples [0004]. Liu teaches calculating variant frequencies (i.e., mean rate parameter) for variants at each location of a reference allele on the reference sequence (i.e., specific to the candidate variant) [0006], where the second variant frequencies (i.e., mean rate parameters) form a statistical distribution [0008] which includes numerous types of probability parameters [0009]. Liu teaches calculating a mean value m (i.e., mean rate parameter) and a standard deviation s (i.e., dispersion parameters) based on the distribution of the variant frequency values [0090]. Insofar as standard deviation can reflect the dispersion of a distribution, it is considered that Liu fairly teaches the limitations of the claim. Liu teaches using a statistical model of examining the variant frequency for variants of the same class for multiple samples to determine a statistical distribution of variant frequencies for each class (i.e., deriving r and m using a model) [0094-0100]. Liu teaches comparing the variant frequency to parameters of the statistical distribution, i.e., inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters) [0101]. Insofar as Liu teaches using the calculated parameters of the statistical distribution for comparison to a test sample, and as these parameters would have to be accessed to perform such a function, it is considered that Liu fairly teaches the limitation of the claim. Liu teaches making a variant call based on the probability value (i.e., determining a score for the candidate variant using an output of the function based on the input read information) [0102].
Regarding claim 5, Liu teaches the method of claim 1 as described above. Liu teaches comparing the probability value to a threshold, where the threshold (i.e., the plurality of parameters) is determined using support vector machines classifier based on training data [0009]. Liu teaches that a difference in variant counts and total reads counts at a same location in a test sample and a reference sample can be used to determine whether a variant is a true positive in a test sample, where the reference sample is assumed to only have sequencing errors at the location (i.e., sequence reads from healthy individuals) [0005]. Insofar as Liu teaches determining parameters from training data and using reference samples assumed to only have sequencing errors at target locations, it is considered that Liu fairly teaches the limitations of the claim.
Regarding claim 6, Liu teaches the method of claim 5 as described above. Liu teaches that the sequence reads can be filtered to remove low quality and short reads (i.e., filtering criteria) [0061]. 
Regarding claim 19, Liu teaches the method of claim 1 as described above. Liu teaches determining the read count (i.e., depth d) for the specific sequence location on the aligned m · d, the examiner cannot reasonably infer Applicant’s intended scope of the function without considerable speculation due to the 112(b) rejection for claim 1. Thus, as Liu teaches determining and using both parameters m and d for identifying true positive mutations in a test sample, it is considered that Liu fairly teaches the limitations of the claim.
Regarding claim 20, Liu teaches the method of claim 1 as described above. Liu teaches that the probability value (i.e., score) can be a Phred quality score or modified Phred quality score (i.e., Phred-scaled likelihood) [0009].
Regarding claim 21, Liu teaches the method of claim 1 as described above. Liu teaches that the samples are derived from cell-free DNA fragments [0009].
Regarding claim 22, Liu teaches the method of claim 21 as described above. Liu teaches samples that include blood [0015]. Insofar as the nucleic acids would need to be collected from the blood sample before analysis, and as Liu teaches cell-free DNA as described above, it is considered that Liu fairly teaches the limitations of the claim. Liu teaches that target regions may be enriched by a target enrichment process (i.e., performing enrichment) to make products for sequencing (i.e., to generate the plurality of sequence reads) [0056].
Regarding claim 23, Liu teaches the method of claim 1 as described above. Liu teaches that samples can include blood, whole blood, plasma, serum, urine, saliva, tears, tissue biopsies, and other fluids and tissues [0015].
Regarding claim 24, Liu teaches the method of claim 1 as described above. Liu teaches that samples may be obtained from a biopsy of a tumor that is being tested for cancer [0051]. 
claim 25, Liu teaches the method of claim 1 as described above. Liu teaches that samples can include blood components (buffy coat) (i.e., an isolate of cells from blood) [0015].
Regarding claim 26, Liu teaches the method of claim 1 as described above. Liu teaches comparing the probability value (i.e., score) to a threshold value, the threshold value differentiating between false positives (i.e., false positive mutation) and true positives for the first allele (i.e., candidate variant) [0008].
Regarding claim 27, Liu teaches the method of claim 1 as described above. Liu teaches analyzing different variant classes, including the 12 single-base substitutions of A>C, A>G, A>T, C>A, C>G, C>T, G>A, G>C, G>T, T>A, T>C and T>G (i.e., the candidate variant is a single nucleotide variant) [0076].
Regarding claim 28, Liu teaches the method of claim 27 as described above. Liu teaches forming a statistical distribution (i.e., noise levels) for the variant classes (i.e., nucleotide mutation), such as A>C, using the variant frequency at various locations in the target region where the reference allele exists in the reference sequence, and the variant frequency of a different variant class is not used for the statistical distribution of the variant class A>C [0087]. Liu also teaches that the second variant frequency can correspond to an expected value for sequencing errors for a sequencing run (i.e., noise levels) [0004]. In other words, the statistical distribution is formed for each variant class independently. Insofar as Liu teaches variant classes of the 12 single-base substitutions as described above, it is considered that Liu fairly teaches the limitations of the claim. 
Regarding claim 29, Liu teaches the method of claim 1 as described above. Liu teaches analyzing different variant classes, including 1-2 bases deletions, 3-base deletions, 4-5 bases i.e., the candidate variant is an insertion or deletion of at least one nucleotide) [0076]. As Liu teaches ranges of 1-2, 3, 4-5, and 6 or more deletions and 1-2 or 3 or more insertions, it is considered that these ranges encompass the instantly claimed ranges of 1 or more insertions and deletions.
Regarding claim 30, Liu teaches the method of claim 29 as described above. As Liu teaches different variant classes for insertions and deletions of different lengths, it is considered that Liu fairly teaches the limitations of the claim regarding a model that includes a distribution of lengths of insertions or deletions.

Claim 38 discloses a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps comprising the steps of: identifying a candidate variant of a plurality of sequence reads; accessing a plurality of parameters including a dispersion parameter and a mean rate parameter specific to the candidate variant, the r and m having been derived using a model; inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters; and determining a score for the candidate variant using an output of the function based on the input read information.
Regarding claim 38, the prior art to Liu teaches accurate variant calling methods for low frequency variants (abstract). Liu teaches computer systems with a processor, a memory, and computer readable media encoded with the program code (i.e., computer program instructions), where the computer systems are configured to perform the steps of the methods [0149-0155]. Liu teaches aligning sequence reads (i.e., a plurality of sequence reads) to a i.e., identifying) variant counts for variants at each location of a reference allele (i.e., candidate variants) on the reference sequence (abstract). Liu teaches comparing a first variant frequency of a particular variant measured at one location of a sample to one or more second variant frequencies of the particular variant measured at other positions and/or from other samples [0004]. Liu teaches calculating variant frequencies (i.e., mean rate parameter) for variants at each location of a reference allele on the reference sequence (i.e., specific to the candidate variant) [0006], where the second variant frequencies (i.e., mean rate parameters) form a statistical distribution [0008] which includes numerous types of probability parameters [0009]. Liu teaches calculating a mean value m (i.e., mean rate parameter) and a standard deviation s (i.e., dispersion parameters) based on the distribution of the variant frequency values [0090]. Insofar as standard deviation can reflect the dispersion of a distribution, it is considered that Liu fairly teaches the limitations of the claim. Liu teaches using a statistical model of examining the variant frequency for variants of the same class for multiple samples to determine a statistical distribution of variant frequencies for each class (i.e., deriving r and m using a model) [0094-0100]. Liu teaches comparing the variant frequency to parameters of the statistical distribution, including a mean value and a standard deviation, to variant frequencies in the test sample (i.e., inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters) [0101]. Insofar as Liu teaches using the calculated parameters of the statistical distribution for comparison to a test sample, and as these parameters would have to be accessed to perform such a function, it is considered that Liu fairly teaches the limitation of the claim. Liu teaches making a variant call based on the probability value (i.e., determining a score for the candidate variant using an output of the function based on the input read information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 2-4, 7, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1, in further view of Maruvka et al. (WO 2019/083,594; effective filing date to 21 August 2017).  
claim 2, Liu teaches the method of claim 1 as described above. Liu teaches that the ideal statistical distribution of variant frequencies is a normal distribution, but also teaches that actual statistical distribution of variant frequencies may depend on the samples and be of other forms of distributions [0089]. Liu does not particularly teach a gamma distribution or a negative binomial function.
	However, the prior art to Maruvka teaches detecting microsatellite indels in cancer patients and those at high risk for cancer (abstract). Maruvka teaches using a negative-binomial distribution, which is also known as a gamma-Poison (i.e., a gamma distribution), which has two parameters that control the mean and the variability around the mean, to reflect the average mutation rate in order to identify significantly mutated microsatellite loci in coding regions (page 41, line 26 through page 42, line 6).
Regarding claim 3, Liu in view of Maruvka teaches the method of claim 2 as described above. Liu teaches that the second variant frequency can correspond to an expected value for sequencing errors for a sequencing run (i.e., uncertainty level of nucleotide mutations with respect to a given position of a sequence read) [0004]. Liu teaches that the second variant frequencies form a statistical distribution (i.e., parameters of a distribution that encodes uncertainty level), and comparing the first variant frequency to a statistical value of the statistical distribution [0008]. 
Regarding claim 4, Liu in view of Maruvka teaches the method of claim 3 as described above. Liu does not teach that a gamma distribution is one component of a mixture of the distribution.
However, Maruvka teaches a negative-binomial distribution as described above. As Maruvka also teaches displaying a quantiles-quantile plot of observed vs. expected P-values 
Regarding claims 2-4, as the examiner cannot reasonably infer Applicant’s intended scope of the relationships between the various recited distributions, gamma distributions, and plurality of parameters without considerable speculation due to the 112(b) rejection for claims 2-4. Thus, as Liu teaches other forms of statistical distributions without limit and as Maruvka specifically teaches gamma and negative binomial distributions each of these limitations as described above, it is considered that Liu in view of Maruvka fairly teach the limitations of the claim.
Regarding claim 7, Liu teaches the method of claim 6 as described above. Liu does not teach that the filtering criteria are either based on depth or allele frequency.
However, Maruvka teaches not calling somatic microsatellite indels (i.e., wherein the filtering criteria indicates to exclude sequence reads) at sites where the normal samples appeared to have >2 alleles (i.e., an allele frequency greater than a threshold frequency) or if the read counts were not consistent with a heterozygous site (i.e., a depth less than a threshold value) (page 45, lines 10-15).
Regarding claim 31, Liu teaches the method of claim 29 as described above. Liu does not teach a model that separates inference for determining a likelihood of an alternate allele from inference for determining a length of the alternate allele.
However, Maruvka teaches a method, MSMuTect, for accurate detection of somatic microsatellite indels, and a method, MSMutSig, for identifying genes containing microsatellite indel events at higher frequency than expected by chance (page 3, line 37 through page 4, line 6). MSMuTect creates length histograms of observed read lengths per locus for all sites to identify i.e., inference for determining a length of the alternate allele using the distribution of lengths) (page 39, lines 15-27), while MSMutSig searches for microsatellite loci that are mutated significantly more frequently than expected by chance (i.e., inference for determining a likelihood of an alternate allele) (page 41, lines 14-15). Insofar as Maruvka teaches two methods for determining length and likelihood of alternate alleles, it is considered that Maruvka fairly teaches the limitation of a model that separates these inferences.
Regarding claim 37, Liu teaches the method of claim 29 as described above. Liu teaches calculating variant frequencies (i.e., mean rate parameter) for variants at each location of a reference allele on the reference sequence (i.e., anchor positions of a genome) [0006], where variants include insertions and deletions as described above. Liu teaches calculating a mean value m (i.e., expected mean total count of insertions or deletions) based on the distribution of the variant frequency values [0090]. Liu does not teach that the distribution is based on covariates.
However, Maruvka teaches estimating the background rate mutation frequency separately for the two covariates that mainly influence mutation rate, specific motifs and the number of repeats, and calculating the expected loci with microsatellite indels using either all sites and events or excluding so called stable sites to estimate the background rate (i.e., expected mean total count of insertions or deletions at a given anchor position) (page 47, line 26 through page 48, line 24). The observed frequency of mutated loci per give number of indels can be compared to the expected frequency based on a binomial distribution (page 24, lines 18-22 and FIG. 19). 
claims 2-4, 7, 31, and 37, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu for accurate variant calling for low frequency variants with the statistical analyses of Maruvka for identifying significantly mutated microsatellite loci of different lengths in order to provide a method for analyzing low frequency variants with mutated microsatellite loci. The motivation would have been to detect true positive mutations with frequencies less than 1%, as taught by Liu [0003], while taking into account germline regions with high variability, as taught by Maruvka (page 2, lines 10-35). Regarding claims 2-4, the prior art to Liu explicitly suggests employing different types of distributions and the prior art to Maruvka teaches using gamma and negative binomial distributions for analysis. Thus, it would have been obvious to one of ordinary skill in the art to replace the distributions of Liu with the distributions taught by Maruvka, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. Regarding claim 7, the prior art to Liu teaches filtering sequence reads based on quality and the prior art to Maruvka explicitly teaches the exclusion of somatic indels when too many are observed in control samples or if the read counts were not consistent. Thus, it would have been obvious to one of ordinary skill in the art to replace the filtering criteria of Liu with the filtering criteria taught by Maruvka, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable. Regarding claim 31, the prior art to Liu teaches a model that simultaneously determines the length of alleles and significant mutations in comparison with control samples and the prior art to Maruvka teaches performing these processes in separate steps in order to determine tumor microsatellite instability in comparison with germline microsatellites claim 37, the prior art to Liu teaches analyzing the expected mean total count of insertions and deletions and the prior art to Maruvka teaches using covariates in a model for estimating background mutation rate frequency. The basic technique of including a covariate would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient.
B.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 6, in view of Lo et al. (US 2017/0073774 A1).
Regarding claim 8, Liu teaches the method of claim 6 as described above. Liu does not teach that the filtering criteria varies based on positions of candidate variants in a genome.
However, the prior art to Lo teaches an accurate detection of somatic mutations in the plasma or other samples containing cell-free DNA of cancer patients and for subjects being screened for cancer (abstract). Lo teaches applying filtering criteria to loci where one or more sequence reads having a mutation have been aligned to improve identifying mutations [0207]. Lo teaches several types of filtering criteria (page 17, V. Filtering Criteria for Identifying Mutation), including mutation fraction [0224-0228]. Lo teaches only alleles or variants with a fractional count of tumor DNA equal to or higher than the fractional concentration measured by another method would be considered as true variants or mutations, and that the fractional concentration cutoff is termed the mutant fraction threshold [0225]. Lo teaches that the allelic fraction of the i.e., the filtering criteria varies based on positions of candidate variants in a genome) [0228].
Regarding claim 8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu for accurate variant calling for low frequency variants with the position variable filtering criteria of Lo because genomic regions with different levels of variation would require the application of different threshold levels to maintain sensitivity and accuracy. The nature of the problem to be solved, analyzing a large genome with variable regions, as well as the need to apply filters based on the variability of the genomic regions, would have led one of ordinary skill in the art to choose an appropriate filter for the genomic region. Therefore, it would have been obvious to use the variable filtering criteria of Lo in combination with the method of Liu in order to apply filters and increase the likelihood of identifying true somatic mutations, as taught by Lo [0228].
C.	Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 29, in further view of Xie et al. (Journal of the American Statistical Association, 2004, 99(466), pages 409-420).
Regarding claim 32, Liu teaches the method of claim 29 as described above. Liu does not teach that the distribution of lengths is multinomial with Dirichlet prior.
However, the prior art to Xie teaches a model to find protein motifs with deletions and insertions (abstract). Xie teaches vector dk to indicate the deletion/insertion status of each position in a motif as either 0 representing no change, 1 representing an insertion, and -1 dk can be used to transform an observed sequence r of a dataset R into a new sequence r’ of a dataset R’, where R’ is a multinomial model (i.e., a multinomial distribution) (page 410, column 2, paragraph 6 through page 411, column 1, paragraph 1). The probability of R is derived by multinomial distributions of amino acid types in R’, where the likelihood π(R|A, D, θ0,ϴ) is based on multiple Bayesian priors, including the Dirichlet distribution (i.e., Dirichlet prior) for θ for a given parameter, A for motif starting positions, and D for deletion insertion statuses (page 411, column 1, paragraph 3 through column 2, paragraph 2). Insofar as Xie teaches incorporating vectors representing total insertions and deletions (page 411, column 2, paragraph 2) in a dataset R in a multinomial model with Dirichlet prior, it is considered that Xie fairly teaches the limitations of the claim. 
Regarding claim 33, Liu in view of Xie teaches the method of claim 32 as described above. Liu does not teach that the Dirichlet prior on the multinomial distribution of lengths is determined by covariates of anchor positions of a genome.
However, Xie teaches a multinomial model with Dirichlet priors as described above. As Xie teaches incorporating motif starting positions A (i.e., covariates of anchor positions) in their probability model, it is considered that Xie fairly teaches the limitations of the claim.
Regarding claim 34, Liu teaches the method of claim 29 as described above. Liu does not teach a model that includes a distribution ω.
However, Xie teaches a multinomial model as described above. Xie teaches that the probability of R is derived by multinomial distributions (i.e., a distribution) of amino acid types in R’ (page 411, column 1, paragraph 3). 
claim 35, Liu teaches the method of claim 29 as described above. Liu does not teach a model that includes a distribution ϕ.
However, Xie teaches a multinomial model as described above. Xie teaches that the probability of R is derived by multinomial distributions (i.e., a distribution) of amino acid types in R’ (page 411, column 1, paragraph 3).
Regarding claim 36, Liu teaches the method of claim 29 as described above. Liu teaches different variant classes of insertions and deletions based on length (i.e., latent classes) as describe above. Liu does not teach that the model includes a multinomial distribution grouping lengths of insertions or deletions at anchor positions of sequence reads into latent classes.
However, Xie teaches a multinomial model as described above. Xie teaches vector dk to indication the deletion/insertion status of each position in a motif as either 0 representing no change, 1 representing an insertion, and -1 representing a deletion (page 410, column 2, paragraphs 2-5). Vectors dk can be used to transform an observed sequence r of a dataset R into a new sequence r’ of a dataset R’, where R’ is a multinomial model (i.e., a multinomial distribution) (page 410, column 2, paragraph 6 through page 411, column 1, paragraph 1). The probability of R is derived by multinomial distributions of amino acid types in R’, where the likelihood of a sequence is represented by π(R|A, D, θ0,ϴ), where A represents motif starting positions (i.e., anchor positions), and D represents deletion insertion statuses (page 411, column 1, paragraph 3 through column 2, paragraph 2). As Xie teaches counting the total number of each type of D (-1, 0, and 1) (page 411, column 2, paragraph 2), it is considered that Xie fairly teaches the limitations of the claim regarding a multinomial distribution grouping lengths of insertions or deletions at anchor positions.
claims 32-36, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Liu for accurate variant calling for low frequency variants with the multinomial model of Xie that uses a Dirichlet prior to align gapped sequences because methods aligning nucleotide or protein sequences with gaps and deletions would have the same issues to overcome. The motivation would have been to address the problem of gapped alignment in order to produce automatic multiple sequence alignment methods for revealing common biological patterns in samples, as taught by Xie (page 409, column 1, paragraph 1 through column 2, paragraph 4). Regarding claims 32 and 33, it would have been obvious to one of ordinary skill in the art to combine the statistical model of the variant frequencies, which includes insertions and deletions, of Liu with the multinomial model and Dirichlet prior of Xie in order to provide a method for detecting true positives, and not sequencing errors, with low frequencies, as taught by Liu [0003]. Further, it would have been obvious to modify the parameter A taught by Xie to represent a start position in a genome (i.e., an anchor position) rather than a start position in a motif as these are merely both positions along a string of characters or symbols. Regarding claim 36, it would have been obvious to one of ordinary skill in the art to combine the statistical model of latent classes of insertions and deletions of Liu with the multinomial model of Xie, resulting in a multinomial distribution of latent classes of lengths of insertions or deletions at anchor positions in order to provide a method for detecting true positives, and not sequencing errors, with low frequencies, as taught by Liu [0003]. Thus, one could have combined the elements as claimed by known methods, and that in combination, each element would merely have performed the same function 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 19-20, and 23-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-16, and 22-38 of copending Application No. 16/584,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a genus of the species of the '936 application. The steps of both claims are drawn to methods for processing sequencing data by identifying a candidate variant and determining a score for the candidate variant based on statistical models. 
The difference between these applications is the type of sequencing data being processed. The invention of ‘936 is drawn to processing sequencing data of ribonucleic acid (RNA) molecules from a test sample, while the instant application is drawn to processing sequencing data of a nucleic acid sample. As RNA is a species of the generic recitation of nucleic acids, the instant application anticipates the ‘936 application. Further, as RNA encompasses nucleotides, and the specification of the instant application discloses that a test sample comprises nucleic acid molecules, which can be either DNA or RNA at [0084], it would be obvious for the sequencing data of the instant application to include RNA. 



Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631